EXHIBIT 15.5 PACIFIC THERAPEUTICS LTD. (A Development Stage Company) FINANCIAL STATEMENTS Years Ended December 31, 2013 and 2012 (Expressed in Canadian Dollars) 1 PACIFIC THERAPEUTICS LTD. (A Development Stage Company) Statements of Financial Position (Expressed in Canadian Dollars) AS AT DECEMBER 31, $ $ ASSETS CURRENT Cash and cash equivalents Goods and Services Tax/Harmonized Sales Tax Receivable Prepaid expenses and deposits NON-CURRENT ASSETS PROPERTY AND EQUIPMENT (Note 5) INTANGIBLE ASSETS (Note 6) LIABILITIES CURRENT Trade payables and accrued liabilities Convertible note (Note 8) Derivative liability (Note 8) - Due to related parties(Note 9) SHAREHOLDERS' DEFICIENCY Share capital (Note 11) Share subscriptions received (Note 11) - Warrant and option reserve (Note 12) Deficit accumulated during the development stage ) Nature and Continuance of Operations (Note 1) Subsequent Events (Note 17) On behalf of the Board: "Douglas H. Unwin" Director “Doug Wallis” Director Douglas H. Unwin Doug Wallis The accompanying notes are an integral part of these financial statements 2 PACIFIC THERAPEUTICS LTD. (A Development Stage Company) Statements of Loss and Comprehensive Loss (Expressed in Canadian Dollars) FOR THE YEAR ENDED DECEMBER 31, Expenses $ $ $ Advertising and promotion Amortization of property and equipment (Note 5) Amortization of intangible assets (Note 6) Bank charges and interest Computer - Insurance Investor relations - Office and miscellaneous Professional fees (Note 10) Rent and occupancy costs Repairs - - Research and development - - Share-based payments Telephone and utilities Transfer agent Travel - Wages and benefits Interest Expense ISA interest incurred - ISA accretion of deemed discount - Shareholder loan accretion of deemed discount - Class B Series I Preferred Shares accretion of deemed discount - - Amortization of discount on convertible note - Interest expense on convertible note (Note 8) - Other Expenses (Income) Loss (gain) on derivative liability (Note 8) ) - Gain on disposal of property and equipment (Note 5) - ) - Loss on conversion of Series I Preferred Shares - - Other income 61 - Write-off of license (Note 6) - - Net Loss and Comprehensive Loss ) ) ) Loss per Share Basic and Diluted ) ) ) Weighted Average Number of Common Shares Outstanding The accompanying notes are an integral part of these financial statements. 3 PACIFIC THERAPEUTICS LTD. (A Development Stage Company) Statements of Changes in Shareholders’ Deficiency (Expressed in Canadian Dollars) Number of common shares Number of Series II preferred shares Share capital Share Subscriptions received Warrant and option reserve Deficit Total $ Balance at December 31, 2010 - ) ) Common shares issued for cash @ $0.15 - Common shares issued under Irrevocable Subscription Agreement - Common shares issued to settle debt - Repricingof common shares - Exercise of common share warrants @ $0.10 - Series I Preference Shares converted @ $0.20 - Class B Series II Preference Shares converted to common shares ) - - ) - Shares issue costs - - ) - - - ) Discount onloans payable - Share-based payments - Loss for the year - ) ) Balance at December 31, 2011 - - ) ) Common shares issued for cash @ $0.15 - Subscriptions received for 600,000 shares @ $0.05 - Exercise of common share warrants @ $0.15 - Expiration of stock options - ) - Share issue costs - - ) - - - ) Warrant reserve - Share-based payments - Loss for the year - ) ) Balance at December 31, 2012 - ) ) The accompanying notes are an integral part of these financial statements. 4 PACIFIC THERAPEUTICS LTD. (A Development Stage Company) Statements of Changes in Shareholders’ Deficiency (Expressed in Canadian Dollars) Number of common shares Number of Series II preferred shares Share capital Share Subscriptions received Warrant and option reserve Deficit Total $ Balance at December 31, 2012 - ) ) Common shares issued for cash @ $0.05 - ) - - Share issue costs - - ) - - ) Shares exchanged for debt @ $0.05 - Share-based payments - Conversion of Class B Series II Preference Shares and expiry of options and finders warrants - ) - Loss for the year - ) ) Balance at December 31, 2013 - - ) ) The accompanying notes are an integral part of these financial statements. 5 PACIFIC THERAPEUTICS LTD. (A Development Stage Company) Statements of Cash Flows (Expressed in Canadian Dollars) FOR THE YEAR ENDED DECEMBER 31, $ $ $ Cash flows used in operating activities Net loss and comprehensive loss ) ) ) Adjustments for items not affecting cash Amortization of property and equipment Amortization of intangible assets Amortization of deemed discounts on ISAs, Class B series I preferred shares, shareholder loans, and convertible note Accrued interest on promissory note - - Share-based payments Loss on conversion of series I preferred shares - - Loss (gain) on derivative liability ) - Gain on disposal of property and equipment - ) - Write-off of license - - Other income 61 - Changes in non-cash working capital balances Decrease (increase) in Goods and Services Tax/Harmonized Sales Tax receivable ) ) Decrease (increase) in prepaid expenses ) ) Decrease in unearned revenue - - ) Increase in trade payables and accrued liabilities ) ) ) Cash flows used in investing activities Additions to property and equipment - ) - Disposals of property and equipment - - Additions to intangible assets ) Cash flows from financing activities Common shares issued for cash Share issue cost ) - Convertible note - - Due to related parties ISA proceeds from partial draw down of funds - - Change in cash and cash equivalents ) Cash and cash equivalents, beginning of year Cash and cash equivalents, end of year Non-Cash Financing Transactions Debt settled with common shares - Warrants issued for finder fees - Shares issued for finder fees - - The accompanying notes are an integral part of these financial statements. 6 Pacific Therapeutics Ltd. (A Development Stage Company) Notes to Financial Statements Years Ended December 31, 2013 and 2012 1. NATURE AND CONTINUANCE OF OPERATIONS Pacific Therapeutics Ltd. (the “Company" or "PTL") was incorporated under the laws of the Province of British Columbia, Canada on September 12, 2005. The Company is a development stage company focused on developing proprietary drugs to treat certain types of lung disease including fibrosis. On October 14, 2011, the Company became a reporting company in British Columbia and was approved by the Canadian Securities Exchange (“CSE”) and opened for trading on November 16, 2011. PTL has financed its cash requirements primarily from share issuances and payments from research collaborators. The Company's ability to realize the carrying value of its assets is dependent on successfully bringing its technologies to market and achieving future profitable operations, the outcome of which cannot be predicted at this time. It will be necessary for the Company to raise additional funds for the continuing development of its technologies. The Company’s financial statements as at December 31, 2013 and for the year then ended have been prepared on a going concern basis, which contemplates the realization of assets and settlement of liabilities and commitments in the normal course of business. The Company has a net loss of $740,846 for the year ended December 31, 2013 (2012 – $605,468, 2011 - $463,768) and has a working capital deficiency of $502,500 at December 31, 2013 (2012 – $529,416). The financial statements have been prepared on a going concern basis, which contemplates continuity of operations and the realization of assets and settlement of liabilities in the ordinary course of business. The Company is subject to risks and uncertainties common to drug discovery companies, including technological change, potential infringement on intellectual property of and by third parties, new product development, regulatory approval and market acceptance of its products, activities of competitors and its limited operating history.Management is aware, in making its assessment, of material uncertainties related to events or conditions that may cast significant doubt upon the Company’s ability to continue as a going concern. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. 2. STATEMENT OF COMPLIANCE AND BASIS OF PRESENTATION (a) Statement of Compliance These financial statements of the Company for the year ended December 31, 2013, and the comparative year 2012, have been prepared in accordance with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board (“IASB”). These financial statements were approved and authorized for issue by the Board of Directors on April 17, 2014. (b) Basis of Presentation These financial statements were prepared on a historical cost basis and are presented in Canadian dollars which is the Company’s functional currency. All financial information has been rounded to the nearest dollar. (c) Use of Estimates The preparation of financial statements in conformity with IFRSrequires management to make estimates and assumptions that affect the amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenditures during the reporting periods. Although these estimates are based on management’s best knowledge of current events and actions, actual results ultimately may differ from those estimates. 7 Pacific Therapeutics Ltd. (A Development Stage Company) Notes to Financial Statements Years Ended December 31, 2013 and 2012 3. SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies used in the preparation of these financial statements: (a) Cash and cash equivalents Cash and cash equivalents are comprised of cash on hand, deposits in banks and highly liquid investments having original terms to maturity of 90 days or less. (b) Loss per share Basic loss per share is calculated based on the weighted average number of shares outstanding during the period. The treasury stock method is used for determining the dilutive effect of options and warrants issued in calculating diluted earnings per share. Under this method, the dilutive effect on loss per share is recognized on the use of the proceeds that could be obtained upon exercise of options, warrants and similar instruments.It assumes that the proceeds would be used to purchase common shares at the average market price during the year.For the periods presented, this calculation proved to be anti-dilutive, and therefore diluted per share amounts do not differ from basic per share amounts. (c) Research and development Research costs are expensed in the period incurred. Development costs are expensed in the period incurred unless the Company believes a development project meets the criteria for deferral and amortization. No such costs have been deferred as at December 31, 2013 and 2012. Scientific Research and Experimental Development ("SR&ED") tax credits are recorded on a cash basis due to the uncertainty surrounding final approval of the SR&ED tax credit application.Tax credits received are recorded as a reduction in research and development costs incurred in the year. (d) Property and equipment Property and equipment is recorded at cost. Amortization is recorded annually at rates calculated to write off the assets over their estimated useful lives as follows: Computer equipment Furniture and fixtures Lab equipment Leasehold improvements 45% diminishing balance 20% diminishing balance 50% diminishing balance straight-line over the term of the lease In the year of acquisition, these rates are reduced by one-half. (e) Technology licenses and patent costs Technology licenses acquired from third parties that include licenses and rights to technologies are initially recorded at fair value based on consideration paid and amortized on a straight-line basis over the estimated useful life of the underlying technologies. Patent costs associated with the preparation, filing, and obtaining of patents are capitalized and amortized on a straight-line basis over the useful lives of the underlying technologies and patents, usually for a period not exceeding 15 years. Management evaluates the recoverability of technology licenses and patents on an annual basis based on the expected utilization of the underlying technologies. If the estimated net recoverable value for each cash-generating unit, calculated based on undiscounted future cash flows, is less than the carrying value, the asset is written down to its fair value. The amounts shown for technology licenses and patent costs do not necessarily reflect present or future values and the ultimate amount recoverable will be dependent upon the successful development and commercialization of products based on these rights. 8 Pacific Therapeutics Ltd. (A Development Stage Company) Notes to Financial Statements Years Ended December 31, 2013 and 2012 3. SIGNIFICANT ACCOUNTING POLICIES - continued (f) Impairment Non-financial assets are tested for impairment whenever events or changes in circumstances indicate that an asset’s carrying amount may be less than its recoverable amount. Management uses judgment to estimate these inputs and any changes to these inputs could have a material impact on the impairment calculation. For impairment testing, non-financial assets that do not generate independent cash flows are grouped together into cash-generating units (CGUs), which represent the levels at which largely independent cash flows are generated. An impairment loss is recognized in earnings to the extent that the carrying value of an asset, CGU or group of CGU’s exceeds its estimated recoverable amount. The recoverable amount of an asset, CGU or group of CGU’s is the greater of its value in use and its fair value less cost to sell. Value in use is calculated as the present value of the estimated future cash flows discounted at appropriate discount rates. An impairment loss relating to a specific asset reduces the carrying value of the asset. An impairment loss relating to a group of CGU’s is allocated on a pro-rata basis to reduce the carrying value of the assets in the units comprising the group. A previously recognized impairment loss related to non-financial assets is assessed at each reporting date for any indications that the loss has decreased or no longer exists. An impairment loss related to non-financial assets is reversed if there is a subsequent increase in the recoverable amount. An impairment loss is reversed only to the extent that the asset’s carrying value does not exceed the carrying value that would have been determined, net of depreciation or amortization, if no loss had been recognized. (g) Share-based payments Share-based payments to employees are measured at the fair value of the instruments issued and amortized over the vesting periods. Share-based payments to non-employees are measured at the fair value of the goods or services received or the fair value of the equity instruments issued, if it is determined the fair value of the goods or services cannot be reliably measured, and are recorded at the date the goods or services are received. The amount recognized as an expense is adjusted to reflect the number of awards expected to vest. The offset to the recorded cost is to warrants and options reserve.Consideration received on the exercise of stock options is recorded as share capital and the related amount in warrants and options reserve is transferred to share capital. Charges for options that are forfeited before vesting are reversed from share-based payments reserve. For those options that expire or are forfeited after vesting, the recorded value is transferred to deficit. (h) Income taxes The Company uses the balance sheet method of accounting for income taxes. Under this method, deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax basis. Deferred tax assets and liabilities are measured using substantively enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. Deferred income tax assets result from unused loss carry-forwards, resource related pools and other deductions. A deferred tax asset is recognized for unused tax losses, tax credits and deductible temporary differences to the extent that it is probable that future taxable profits will be available against which they can be utilized. Deferred tax assets are reviewed at each reporting date and are reduced to the extent that it is no longer probable that the related tax benefit will be realized. (i) Comparative figures Certain comparative figures have been reclassified in accordance with the current year’s presentation. 9 Pacific Therapeutics Ltd. (A Development Stage Company) Notes to Financial Statements Years Ended December 31, 2013 and 2012 3. SIGNIFICANT ACCOUNTING POLICIES - continued (j) Financial instruments (a)Financial assets The Company classifies its financial assets in the following categories: held-to-maturity, fair value through profit or loss (“FVTPL”), loans and receivables, and available-for-sale (“AFS”). The classification depends on the purpose for which the financial assets were acquired. Management determines the classification of financial assets at recognition. Fair value through profit or loss Financial assets are classified as FVTPL when the financial asset is held-for-trading or it is designated as FVTPL. A financial asset is classified as FVTPL when it has been acquired principally for the purpose of selling in the near future; it is a part of an identified portfolio of financial instruments that the Company manages and has an actual pattern of short-term profit-taking or if it is a derivative that is not designated and effective as a hedging instrument. Upon initial recognition, attributable transaction costs are recognized in profit or loss when incurred. Financial instruments at FVTPL are measured at fair value, and changes therein are recognized in profit or loss. Cash is included in this category of financial assets. Loans and receivables Trade receivables, loans and other receivables that have fixed or determinable payments that are not quoted in an active market are classified as loans and receivables. Loans and receivables are initially recognized at the transaction value and subsequently carried at amortized cost, less any impairment losses. The company has no assets classified as loans and receivables. Held-to-maturity Held-to-maturity financial assets are recognized on a trade-date basis and are initially measured at fair value using the effective interest rate method. The Company has no assets classified as held-to-maturity. Available-for-sale AFS financial assets are non-derivatives that are either designated as available-for-sale or not classified in any of the other financial asset categories. Changes in the fair value of AFS financial assets, other than impairment losses, are recognized as other comprehensive income and classified as a component of equity. The Company has no assets classified as AFS. 10 Pacific Therapeutics Ltd. (A Development Stage Company) Notes to Financial Statements Years Ended December 31, 2013 and 2012 3. SIGNIFICANT ACCOUNTING POLICIES - continued (b)Financial liabilities The Company classifies its financial liabilities in the following categories: Borrowings and other financial liabilities Borrowings and other financial liabilities are classified as current or non-current based on their maturity date. Compound instruments are bifurcated and presented in the financial statements in their component parts using the fair value method. Financial liabilities include trade payables and accrued liabilities, shareholders demand loan, balances due to shareholders, the liability portion of the convertible note, and the derivative liability. Borrowings and other non-derivative financial liabilities of the company are recognized initially at fair value, net of transaction costs incurred, and are subsequently stated at amortized cost. Any difference between the amounts originally received, net of transaction costs, and the redemption value is recognized in the income statement over the period to maturity using the effective interest method. Derivative financial liabilities of the company are initially measured at fair value, with subsequent re-measurement to fair value at the end of each reporting period. 4. RECENT ACCOUNTING PRONOUNCEMENTS At the date of authorization of these financial statements, the IASB and International Financial Reporting Interpretation Committee (“IFRIC”) have issued the following new and revised standards, amendments and interpretations which are not yet effective during the year ended December 31, 2013: ● IFRS 9 “Financial Instruments: Classification and Measurement” is a new financial instruments standard effective for annual periods beginning on or afterJanuary 1, 2015 that replaces IAS 39 and IFRIC 9 for classification and measurement of financial assets and financial liabilities. ● IFRS 13, “Fair Value Measurement” is a new standard effective for annual periods beginning on or after January 1, 2014 that replaces fair value measurement guidance in other IFRSs. ● IAS 19 “Employee Benefits” is effective for annual periods beginning on or after January 1, 2014 and is revised the recognition, measurement and disclosure on the benefit. ● IAS 32 (Amendment) “Financial Instruments: Presentation” is effective for annual periods beginning on or after January 1, 2014 and revises certain aspects of the requirements on offsetting. The Company has not early adopted these standards, amendments and interpretations and anticipates that the application of these standards, amendments and interpretations will not have a material impact on the financial position and financial performance of the Company. 11 Pacific Therapeutics Ltd. (A Development Stage Company) Notes to Financial Statements Years Ended December 31, 2013 and 2012 5. PROPERTY AND EQUIPMENT Cost Balance at: Computer Equipment Furniture and Fixtures Leasehold Improvements Lab Equipment Total January 1, 2012 $ $ $ $
